UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 September 24, 2014 Date of Report (Date of earliest event reported) GlobalSCAPE, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33601 74-2785449 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4500 Lockhill Selma Road, Suite 150 San Antonio, Texas 78249 (210) 308-8267 (Address of principal executive offices and Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On September 24, 2014, GlobalSCAPE, Inc. announced increasing momentum for its efforts in the channel. In early 2014, Globalscape made a move to bolster its partner community, attract top-tier resellers and create a strong partner enablement program. The information in this Report (including Exhibit 99.1) is furnished pursuant to Item 7.01 and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of the Section.The information in this Report will not be deemed an admission as to the materiality of any information required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01Financial Statements and Exhibits (d) Exhibit 99.1News release dated September 24, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GlobalSCAPE, Inc. By: /s/ James W. Albrecht, Jr Chief Financial Officer Dated: September 24, 2014 EXHIBIT INDEX Exhibit Number Document Description News release dated September 24, 2014, announcing increasing momentum for Globalscape’s efforts in the channel. In early 2014, Globalscape made a move to bolster its partner community, attract top-tier resellers and create a strong partner enablement program.
